Chambers, J.
(concurring in dissent) — I concur with Justice Sanders that article I, section 24 of the Washington *602Constitution guarantees the right to keep and bear arms. Simple constructive possession of a weapon on the premises sometime during the entire period of illegal activity is not enough to establish a nexus between the crime and the weapon. Without that nexus, we run the risk of convicting a defendant under the deadly weapon enhancement for having a weapon unrelated to the crime. See Judge Agid’s excellent analysis in State v. Johnson, 94 Wn. App. 882, 892-97, 974 P.2d 855 (1999).